Citation Nr: 1042581	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-32 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for complaints of dizziness, 
abdominal pain, nausea, and vomiting incurred on June 16, 2004, 
at Seven Rivers Regional Medical Center (Seven Rivers).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to September 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 administrative decision by the VAMC 
located in Gainesville, Florida, which denied a claim for 
reimbursement for, or payment of, unauthorized medical expenses 
for treatment incurred on June 16, 2004, at Seven Rivers.  This 
issue was remanded by the Board for further development in April 
2009.

In both the June 2005 notice of disagreement (NOD) and the 
October 2005 VA Form 9, the Veteran raised claims of entitlement 
to reimbursement for medical expenses incurred at Seven Rivers on 
July 14, 2004, and from January 20, 2005, to January 22, 2005.  
These claims were referred back to the agency of original 
jurisdiction (AOJ) in the April 2009 Board remand.  To the 
Board's knowledge, neither claim has yet been adjudicated by the 
AOJ.  Accordingly, the issues of entitlement to 
reimbursement for medical expenses incurred at Seven 
Rivers on July 14, 2004, and from January 20, 2005, to 
January 22, 2005, have been raised by the record, but have 
not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to reimbursement for, or 
payment of, unauthorized medical expenses for treatment for 
complaints of dizziness, abdominal pain, nausea, and vomiting 
incurred on June 16, 2004, at Seven Rivers.  In an October 2005 
statement, the Veteran indicated that he wished to be scheduled 
for a Decision Review Officer (DRO) hearing at a local RO or 
medical facility.  In a May 2009 statement, the Veteran's 
representative requested a copy of a transcript of a DRO hearing 
conducted on October 5, 2005, the day before the Veteran's 
request for a hearing was received.  It does not appear that a 
hearing was ever conducted.  In August 2010, the Veteran 
submitted a statement clarifying his request for a hearing and 
specifically indicating that he wished to be scheduled for a 
Travel Board hearing.  In November 2010, the undersigned Veterans 
Law Judge (VLJ) granted the Veteran's motion to be scheduled for 
a Travel Board hearing.   

A basic principle of Veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  As such, the Veteran's requested hearing 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a VLJ at his local RO.  
Provide him and his representative 
reasonable advance notice of the date, 
time, and location of his requested 
hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

